Citation Nr: 0122427	
Decision Date: 09/13/01    Archive Date: 09/19/01

DOCKET NO.  00-17 200	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for perifibrositis of the 
left (major) shoulder, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1987.  This appeal arises from a March 2000 rating 
decision, which granted service connection, and assigned a 
noncompensable rating for perifibrositis of the veteran's 
left shoulder.  In a July 2000 rating decision, the RO 
increased the rating for the veteran's service-connected 
perifibrositis of the left shoulder to 20 percent.  In a VA 
Form 9, submitted in July 2000, the veteran expressed his 
continuing dissatisfaction with the current, 20 percent 
rating.  The veteran was accorded a hearing at the RO before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) in April 2001.  A transcript of the hearing is 
included in the claims folder.  


FINDING OF FACT

The veteran's perifibrositis of the left shoulder results in 
disability manifested by complaints of pain, which varies in 
severity with cold temperatures, and limitation of motion of 
the left arm to shoulder level.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
perifibrositis of the left shoulder disability have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5025, 5201 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records confirm that he is 
left-handed.  Accordingly, his left arm is his "major" 
upper extremity.  

Post-service, records of medical treatment of the veteran at 
the U.S. Army medical clinic at Fort Hamilton, Brooklyn, New 
York, dating from October 1987 through April 1989, were 
associated with the claims folder.  An August 1988 medical 
note indicated that the veteran was treated for complaints of 
pain in his left shoulder.  In an April 1989 medical note, 
Mark L. Welch, M.D., reported that the veteran had been 
diagnosed with arthritis in his left shoulder.  Dr. Welch 
opined that, since flareups of the veteran's left shoulder 
disability appeared to coincide with cold temperatures, it 
would be in the veteran's best interests if he were able to 
work in warm climate.  

On VA orthopedic examination in April 1991, the veteran 
reported that he was employed as a hospital aide.  His 
complaints included stiffness and soreness in his left 
shoulder.  On clinical evaluation, his left shoulder was 
tender over the anterior ligaments, and there was full range 
of motion of the left shoulder.  The examiner's diagnoses 
included perifibrositis of the left shoulder.  

On VA x-ray study of the veteran's left shoulder in April 
1991, the examiner reported that there was no evidence of 
left shoulder fracture or dislocation, and the bone density 
and architecture of the left shoulder were normal.  

In a written statement, dated in June 1997, the veteran 
asserted that, during service, he treated his left shoulder 
pain with Motrin, at the rate of 100 milligrams per dose.  He 
reported that his use of Motrin had subsequently increased 
until he was taking 600 milligrams per dose.  He stated that 
he continued to have a great deal of pain in his shoulder, 
and he indicated that he was receiving medical treatment at 
the VA outpatient clinic in Fort Myers, Florida (Fort Myers 
VAOPC).  With his written statement, the veteran submitted 
records of medical treatment, including a June 1997 medical 
note from the Fort Myers VAOPC.  The note recorded the 
veteran's complaint of left shoulder pain.  Following 
clinical evaluation, the examiner's assessment was of left 
shoulder tendonitis.  

At a hearing before a hearing officer at the RO in February 
2000, the veteran testified that he was taking several types 
of medication for his left shoulder pain.  He indicated that, 
because he is lefthanded, his left shoulder pain causes him 
particular difficulty in his daily activities.  He stated 
that he experiences weakness in his left shoulder, and he 
added that changes in weather increase the severity of his 
discomfort.  The veteran testified that, on days when his 
left shoulder pain is particularly severe, he tries to keep 
his shoulder stationary.  He explained that air-conditioned 
air causes his left shoulder pain to increase in severity.  
He stated that he has swelling in his shoulder, which he 
treats with heat, and he indicated that VA had issued him a 
heating pad.  The veteran noted that he was unemployed, and 
that he was not in receipt of disability benefits from the 
Social Security Administration (SSA).  

On VA orthopedic examination in July 2000, the veteran 
reported that he had previously been told by a rheumatologist 
that he has perifibrositis of the left shoulder.  He repeated 
his complaints of left shoulder pain, including left shoulder 
pain on a daily basis, with occasional stiffness.  He 
reported that his left shoulder fatigues easily, and he has 
decreased endurance associated with his left shoulder.  The 
veteran stated that, when he experiences a flareup of left 
shoulder pain, the pain is a "ten" on a scale from one to 
ten, where ten denotes extreme pain.  He indicated that 
flareups of left shoulder pain occur weekly, and the flareups 
persist for a period from a day to as much as a week.  The 
flareups limit his left shoulder range of motion further.  He 
denied the use of crutches, a brace, or a cane in connection 
with his left shoulder.  He stated that he had been unable to 
work for the past several years, in part, due to his left 
shoulder.  The veteran reported that, when he has a flareup 
of left shoulder pain, he is unable to work or go shopping, 
and he is no longer able to bowl.  On clinical evaluation, 
there was what the examining physician characterized as 
subjective tenderness to pressure over the area of the 
veteran's left shoulder.  The examining physician explained 
that the range of motion of the veteran's left shoulder was 
measured with consideration given to limitation of motion due 
to pain, weakness, fatigue and incoordination.  Forward 
flexion of the veteran's left shoulder was from zero to 115 
degrees, with pain commencing at the beginning of motion.  
Abduction of the left shoulder was from zero to 75 degrees, 
with pain.  External rotation was from zero to 75 degrees.  
Internal rotation was from zero to 50 degrees, with all 
movements producing pain.  The examiner noted that the 
veteran has general tenderness around the entire shoulder 
area with pressure.  The diagnosis was chronic left shoulder 
strain.  

In April 2001, at a hearing at the RO before the undersigned 
Member of the Board, the veteran testified that, he was 
having what he considered a "good week" with regard to his 
left shoulder, and he explained that he was able to move his 
left arm to the shoulder level, with pain associated with the 
movement.  He added that, on "bad days", he can barely 
raise his left arm from his side.  He indicated that his left 
shoulder remains sensitive to touch, particularly in the 
joint area.  The veteran stated that his left shoulder pain 
causes him to drive motor vehicles with his right (minor) 
hand.  He testified that, he is unable to get much sleep when 
his left shoulder pain is severe.  He indicated that his 
claim for disability benefits from the SSA had been denied.  
The veteran stated that his left shoulder pain is constant, 
like a throbbing ache.  He has been attempting to lift five-
pound hand weights with his left hand.  He has been sent to a 
physical therapy clinic, but this was for a disability not at 
issue in this case, rather than for his left shoulder.  On a 
scale of one to ten with ten being extreme pain, he rated his 
daily left shoulder pain as three.  In connection with his 
claim for disability benefits from the SSA, the veteran 
testified that VA has the medical records which were at issue 
in his SSA claim, and there are no additional medical records 
associated with his left shoulder disability which are in the 
possession of the SSA.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  The basis of 
disability evaluation is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where, as here, an increase in the disability rating for 
a service-connected disability is at issue, it is the present 
level of disability which is of primary concern. Francisco v. 
Brown, 7 Vet. App. 55 (1995).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that disability ratings based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40 and 4.45.  Pursuant to 38 C.F.R. 
§ 4.40, disability of the musculoskeletal system is 
considered as primarily the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40.  Pursuant to 38 C.F.R. § 4.45, with respect to 
joints, in particular, the factors of disability reside in 
reductions of normal excursion of movements in different 
planes.  Inquiry will be directed to more or less than normal 
movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (2000).  Pursuant to 
DeLuca, supra, where a disability rating is based on 
limitation of motion, the Board must consider pain on 
undertaking motion, as well as weakened movement, excess 
fatigability and incoordination in reaching its decision.  

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

With regard to the VCAA and the recently promulgated 
regulations, the Board notes that the veteran has indicated 
that he has applied for disability benefits from the SSA.  
The records of the veteran's disability claim filed with the 
SSA have not been associated with the claims folder.  While 
the VCAA and the recently promulgated regulations further 
clarified VA's duty to assist claimants in developing 
evidence in connection with their claims, the veteran 
indicated at his hearing before the undersigned that there 
are no records which have been submitted to the SSA which are 
not in the possession of VA.  A contemporaneous VA medical 
examination, evaluating the current severity of the disorder 
at issue, is of record.  Accordingly, the Board concludes 
that the VCAA and the associated regulations do not require 
additional evidentiary development in this case.  

Diagnostic Code 5200 governs disability ratings for ankylosis 
of the scapulohumeral articulation, and Diagnostic Code 5202 
governs disability ratings for impairment of the humerus.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2000).  
There is no medical diagnosis either of ankylosis of the 
veteran's left arm or impairment of the left humerus.  
Accordingly, Diagnostic Codes 5200 and 5202 do not apply.  
(The Board additionally notes that a rating in excess of 20 
percent is not available under Diagnostic Code 5203, the 
Diagnostic Code which governs disability ratings for 
impairment of the clavicle or scapula.  A 20 percent rating 
is the maximum schedular rating available under Diagnostic 
Code 5203.  See 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(2000).)  

Under Diagnostic Code 5201, a 20 percent rating is warranted 
where motion of the major arm is limited to the shoulder 
level.  A 30 percent rating is warranted where motion of the 
major arm is limited to midway between the side and shoulder 
level, and a 40 percent rating is for consideration where the 
motion is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  

While the veteran has functional impairment of his left 
shoulder due to pain on use and weakness, and he has 
indicated that, at times, he can barely move his left arm 
from his side, the medical evidence indicates that he retains 
substantial useful motion of his left shoulder.  On recent 
medical examination, he was able to forward flex his left 
shoulder from zero to 115 degrees, with pain commencing at 
the beginning of motion.  He could abduct his left shoulder 
from zero to 75 degrees, with pain.  External rotation was 
from zero to 75 degrees, and internal rotation was from zero 
to 50 degrees, with pain.  Full forward flexion of the 
shoulder is from zero to 180 degrees.  Full shoulder 
abduction is from zero to 90 degrees.  Full external and 
internal shoulder rotation is from zero to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2000).  The VA examination report 
which noted the foregoing clinical findings as to limitation 
of motion of the left shoulder also included the examining 
physician's notation that limitation of motion of the left 
shoulder was measured with consideration given to pain, 
weakness, fatigue, and incoordination.  Given the medical 
evidence herein, and even with consideration of the 
disability factors set forth in 38 C.F.R. §§ 4.10, 4.40, 
4.45, the Board must conclude that the limitation of motion 
of the veteran's left shoulder does not more nearly 
approximate limitation of motion equivalent to midway between 
the side and shoulder level.  Therefore, the veteran's 
perifibrositis of the left shoulder does not warrant a higher 
evaluation under Diagnostic Code 5201.  

The Board further notes that, under Diagnostic Code 5025, 
fibromyalgia (fibrositis, primary fibromyalgia syndrome), 
including widespread musculoskeletal pain and tender points, 
with or without associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, irritable bowel symptoms, 
depression, anxiety or Reynaud's-like symptoms, a 20 percent 
disability rating is warranted for episodic symptoms with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion and which are present 
more than one-third of the time, and a 40 percent disability 
rating is warranted for constant or nearly constant symptoms 
which are refractory to therapy.  A Note following Diagnostic 
Code 5025 indicates that widespread pain means pain in both 
the left and right sides of the body, that is both above and 
below the waist, and that affects both the axial skeleton 
(cervical spine, anterior chest, thoracic spine , or low 
back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5025 (2000).  

In this case, while the veteran has reported that he has 
constant pain in his left shoulder, the medical evidence of 
record does not indicate that he has received regular medical 
treatment in recent years for symptomatology associated with 
perifibrositis of his left shoulder.  His primary complaints 
in the medical treatment records developed in this case are 
for other disabilities not at issue herein.  Further, the 
medical evidence indicates that his left shoulder pain is not 
pain which radiates to other parts of his body, as it affects 
only the left shoulder.  In addition, the evidence does not 
reveal that the left shoulder symptoms are refractory to 
therapy.  The veteran has indicated that his left shoulder 
symptoms improve with Motrin, rest, and restriction of left 
arm motions.  Accordingly, the Board concludes that a rating 
in excess of 20 percent for the veteran's service-connected 
perifibrositis of the left shoulder is not warranted under 
Diagnostic Code 5025.  Given all of the foregoing, the claim 
of entitlement to an increased rating for perifibrositis of 
the left shoulder must be denied.  

	
ORDER

An evaluation in excess of 20 percent for left shoulder 
disability is denied.




		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

